DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 02/11/2021, has been entered.
     Claims 1, 4-6, 11 and 18-20 have been amended.     
     Claim 21 has been added.
     Claims 9-10 have been canceled.

     Applicant’s amendment, filed 04/28/2021, has been entered.
     Claim 1 has been amended.

     Applicant’s amendment, filed 02/04/2021, has been entered.
     Claim 19   has been amended.
     Claim 22 has been added.
     Claims 9-10, 14-17 and 20 have been canceled previously.
     Claims 9-10 have been canceled previously.

     Claims 1-8, 11-13, 18-19, 21 and 22 are pending.    

	EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
     --  ANTAGONISTIC ANTI-CD40 ANTIBODIES AND METHODS OF ANTAGONIZING CD40 ACTIVITY -- . 

	REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     Upon reconsideration of applicant’s amended claims and arguments, filed 02/22/2021,
     the previous rejection under 35 U.S.C. under U.S.C. 103 has been withdrawn.







     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
     Upon reconsideration of applicant of applicant’s arguments in conjunction with the instant specification, that the claimed antibody has a Fc-gammaIgG1 Fc domain comprising a mutation at Kabat position 238 that reduces binding to Fc-gamma receptors (FcgRs); and proline 238 (P238) is mutated to one of the residues selected from the group consisting of:lysine, serine, alanine and arginine, and where the antibody or antigen binding portion has reduced binding to at least one FcgR selected from hCD32a/FcgIIa, hCD32b/FcgRIIb, hCD16a/FcgRIII or hCD16b/FcgRIIIb, in distinguishing the teachings of the prior art Ravetch, Humphreys, Miller, Igawa, and Ast,
     the obviousness rejection has been withdrawn.   

     In turn, the claimed antagonistic anti-CD40 antibody and corresponding methods of antagonizing CD40 activity do not appear to known or taught in the prior art. 
     The prior art neither suggests nor teaches claimed antagonistic anti-CD40 having the exact chemical structure and corresponding methods of antagonizing claimed.  

     Accordingly the claims of this application are deemed allowable. 

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."











     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 6, 2021